UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 16, 2014 STRAIGHT PATH COMMUNICATIONS INC. (Exact name of registrant as specified in its charter) Delaware 1-36015 45-2457757 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5300 Hickory Park Drive, Suite 218 Glen Allen, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (804) 433-1522 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On June 16, 2014, Straight Path Communications Inc. (the “Registrant”) posted an earnings release to the investors’ page of its website (www.spathinc.com) announcing its results of operations for its fiscal quarter ended April 30, 2014. A copy of the earnings release concerning the foregoing results is furnished herewith as Exhibit 99.1 and is incorporated herein by reference. The Registrant is furnishing the information contained in this Report, including Exhibit 99.1, pursuant to Item2.02 of Form 8-K promulgated by the Securities and Exchange Commission (the “SEC”). This information shall not be deemed to be “filed” with the SEC or incorporated by reference into any other filing with the SEC unless otherwise expressly stated in such filing. In addition, this Report and the press release contain statements intended as “forward-looking statements” that are subject to the cautionary statements about forward-looking statements set forth in the press release. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Document Earnings Release, June 16, 2014, reporting the results of operations for Straight Path Communications’ fiscal quarter ended April 30, 2014. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. STRAIGHT PATH COMMUNICATIONS INC. By: /s/Davidi Jonas Name:Davidi Jonas Title: Chief Executive Officer Dated: June 16, 2014 EXHIBIT INDEX Exhibit Number Document Earnings Release, June 16, 2014, reporting the results of operations for Straight Path Communications’ fiscal quarter ended April 30, 2014.
